Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-439

IN RE JONATHAN C. DAILEY
                                                     2020 DDN 78
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 448141

BEFORE: Thompson and Beckwith, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                           (FILED – December 23, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; the September 25,
2020, order suspending respondent from the practice of law in this jurisdiction and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s motion for leave to file his lodged response to the court’s order; and
the statement of Disciplinary Counsel regarding reciprocal discipline; and it
appearing that respondent failed to file his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that respondent’s motion is granted and his lodged response is
filed. It is

        FURTHER ORDERED that Jonathan C. Dailey is hereby disbarred from the
practice of law in the District of Columbia. In reciprocal disciplinary matters the
court applies a rebuttable presumption that identical discipline will be imposed
unless respondents shows by clear and convincing evidence that one of the five
exceptions applies, a high standard respondent has not met. See, e.g., In re Salo, 48
A.3d 174 (D.C. 2012). To the extent respondent argues he was denied due process
he is, in essence, disputing the findings of the state of Maryland and such a challenge
is not permitted in reciprocal disciplinary proceedings, see In re Zdravkovich, 831
A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline proceedings are not a
forum to reargue the foreign discipline.”). It is
      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).




                                PER CURIAM